DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
Response to After-Final Amendment
The after-final amendment filed on July 8, 2022 will be entered since it does not appear to have raised any new issues, and an explanation of how the amended claims would be rejected is provided below.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 21, 23-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata, WO 2014/196355 (US 2016/0091791 is used here) in view of Oikawa (Espacenet English translation of JP 2009198811A).

    PNG
    media_image1.png
    276
    523
    media_image1.png
    Greyscale

Regarding claims 11, 30, Iwata teaches an image display device (10 [0098]) comprising an image display member (6 [0097]), a cured resin layer (5 [0096]), and a light transmitting member (cover member 2 [0092]), in this order (Fig. 1e shown above), the image display member 6 including a polarizing plate (polarizing plate of a liquid crystal display element 6 [0083]) layered so that the cured resin layer 5 is formed on the polarizing plate side (was the polarizing plate side [0083]).  Iwata teaches that the cured resin layer 5 is a cured product of a photocurable resin composition ([0034]) containing a heterocycle-containing (meth)acrylate monomer (tetrahydrofurfuryl (meth) acrylate, in addition to the alkyl (meth)acrylate monomer as the component (B) [0052]) that is a monofunctional monomer (component (B) [0034-0036]), and a (meth)acrylate resin (Component (A), a (meth)acrylate oligomer component [0035]), wherein the (meth)acrylate resin contains a polyether urethane (meth)acrylate oligomer (Polyether Urethane Acrylate, (Meth)Acrylate Oligomer Component, Table 1 [0087]).  Iwata is silent regarding a water vapor transmission rate of the cured resin layer 5.
However, Oikawa teaches that in an image display device ([0127]), a cured resin layer (hard coat layer [0012] formed by … curing [0020]) that is formed on a polarizing plate side (polarizing plate protective film [0012]), more preferably has a water vapor transmission rate of 1,000 g/m2/day (moisture permeability [0012]) under a 65°C and 95% relative humidity environment (RH [0012]) which is expected to translate into a water vapor transmission rate that is within the claimed range of 594 g/m2/day or more, or 700 g/m2/day or more, under a 40°C and 90% relative humidity environment, at a thickness of 0.3 mm, for the purpose of providing ease of drying during the manufacturing process ([0005]) to prevent moisture from causing any problems.
Since Iwata is silent regarding a water vapor transmission rate, it would have been necessary and hence obvious to have looked to the prior art for a suitable one.
Therefore, it would have been obvious to one of ordinary skill art at the time, to have provided the cured resin layer formed on the polarizing plate side of the image display device of Iwata, with a water vapor transmission rate under a 40°C and 90% relative humidity environment, at a thickness of 0.3 mm, that is within a range of 594 g/m2/day or more, or 700 g/m2/day or more, in order to obtain the same ease of drying to prevent moisture from causing any problems during the manufacturing process, as taught by Oikawa.
Regarding claim 21, Iwata teaches that the photocurable resin composition ([0034]) further contains a photoinitiator (Component (C) photopolymerization initiator [0037]), and a plasticizer (as the component (D) [0057]).
Regarding claim 23, Iwata teaches that a content of the (meth)acrylate resin in the photocurable resin composition can be 40 to 55% by mass ((meth)acrylate oligomer [0049]) which overlaps the claimed range of 5 to 50% by mass.
Regarding claim 24, Iwata teaches that the monofunctional monomer (component (B) [0034-0036]) contains at least the heterocycle-containing (meth)acrylate monomer (tetrahydrofurfuryl (meth) acrylate, in addition to the alkyl (meth)acrylate monomer as the component (B) [0052]).
Regarding claim 25, Iwata teaches that a content of the monofunctional monomer in the photocurable resin composition is about 20 to 35% by mass ((tetrahydrofurfuryl (meth) acrylate, in addition to the alkyl (meth)acrylate monomer as the component (B) [0051-0052]) which is within the claimed range of 10 to 40% by mass.
Regarding claim 27, Iwata teaches that a content of the plasticizer in the photocurable resin composition is 35% by mass ([0058]) which is within the claimed range of 15 to 50% by mass.
Regarding claim 28, Iwata teaches that the photocurable resin composition further comprises an antioxidant ([0059]).
Regarding claim 29, Iwata teaches that the image display member 6 is an image display panel in which the polarizing plate is formed on a top surface of an image display cell (of the liquid crystal display element [0083]) which is the viewing side surface of the image display cell since the glass plate on top of the polarizing plate ([0083]) is the light transmitting cover member 2 through which the image formed in the image display member 6 is viewed (visually recognized [0064]).   
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Oikawa, as applied to claims 11, 21, 23-25, 27-30 above, and further in view of Niiyama (US 2014/0178619).
Iwata, as modified by Oikawa, teaches image display device comprising the image display member, the cured resin layer, and the light transmitting member, in this order, the image display member including the polarizing plate, as described above.  In addition, Iwata teaches that the cured resin layer 5 is the cured product of the photocurable resin composition ([0034]) containing the monofunctional monomer ((tetrahydrofurfuryl (meth) acrylate, in addition to the alkyl (meth)acrylate monomer as the component (B) [0052]), the (meth)acrylate resin (Component (A) a (meth)acrylate oligomer component [0035]), the photoinitiator (Component (C) photopolymerization initiator [0037]), and the plasticizer ([0057]), as described above.  Although Iwata fails to teach that the plasticizer contains at least one of a polyether polyol and a polyester polyol, the listed plasticizers are only exemplary (For example … or the like [0057]), all used for the purpose of reducing the curing shrinkage ratio of the photocurable resin composition ([0057]).
Niiyama teaches that in an image display device (display device 2 [0276]) having an image display member (display panel 50 [0276]), a cured resin layer (portion 18, made of a cured product of a photocurable resin [0119] of adhesive layer 14 [0223, 0276], Fig. 7 shown above), and a light transmitting member (transparent plate 10 [0269]), in this order (Fig. 7), the image display member 50 including a polarizing plate (58 [0277], upper, Fig. 7), the cured resin is a cured product of a photocurable resin composition (forming layer portion 18 [0119]) containing a (meth)acrylate resin (urethane acrylate oligomer (A) [0124]), a monofunctional monomer (monomer (B) having one curable functional group [0124]), a photoinitiator (photopolymerization initiator (D2 [0120]), and at least one of a polyether polyol and a polyester polyol (non-curable oligomer (III) is preferably a polyoxyalkylene polyol, a polyester polyol [0187]) which is a plasticizer as disclosed in Applicant’s specification (original claim 7), for the purpose of providing the desired control of curing shrinkage (non-curable oligomer (III), curing shrinkage [0219]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included at least one of a polyether polyol and a polyester polyol in the plasticizer of the photocurable resin composition, of which the cured product is the cured resin layer of the image display device of Iwata, in order to obtain the desired reduction of the curing shrinkage ratio of the photocurable resin composition, as taught by Niiyama in light of Iwata.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not have been led to a photocurable composition comprised of a specific combination of a monofunctional monomer that contains at least one of a heterocycle-containing (meth)acrylate monomer and a 4-hydroxybutyl acrylate, and a (meth)acrylate resin that contains at least one of a polyether urethane (meth) acrylate oligomer and a polyester urethane (meth)acrylate oligomer, or the unexpected results realized from this specific combination of components, because Iwata describes numerous options for both the (meth)acrylate oligomer component (A) and alkyl (meth)acrylate component (B), where the (meth)acrylate oligomer component (A) may be a polybutadiene (meth)acrylate, which is not a polyether urethane (meth)acrylate oligomer or a polyester urethane (meth)acrylate as required in the present claims.
Applicant is respectfully apprised that the term “contains” in line 10 of claim 11, is open-ended, and does not exclude the polybutadiene (meth)acrylate, or any of the other components of Iwata.  The features upon which Applicant relies (i.e., no polybutadiene (meth)acrylate and other components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In addition, Iwata already teaches that working Example 3 which contains polyether urethane acrylate, has much better bonding properties (“A”, polyether urethane acrylate, Example 3, Table 2 [0087]) than working Example 4 which contains hydrogenated polybutadiene urethane acrylate (“C”, hydrogenated butadiene urethane acrylate, Example 4, Table 2 [0087]).
Applicant argues that Comparative Example 4 [of Applicant’s disclosure] using 4-hydroxybutyl acrylate which described as an optional component in Iwata, and Comparative Example 5 [of Applicant’s disclosure], show that use of a polybutadiene urethane methacrylate results in an incompatible composition that is unable to form a cured resin layer, and that when a compatible composition containing polybutadiene urethane methacrylate was formed in Comparative Example 6 [of Applicant’s disclosure], it was extremely poor in water vapor transmission and discoloration suppression.
Applicant is respectfully apprised that as presently claimed, 4-hydroxybutyl acrylate is a Markush group member which appears to indicate that it is not required by the presently claimed invention, so long as the heterocycle-containing (meth)acrylate monomer is present (taught by Iwata [0052]).  The feature upon which Applicant appears to rely (i.e., 4-hydroxybutyl acrylate is a required component) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Other components such as compatibilizers are also not excluded.
In addition, Applicant is respectfully apprised that the terms “containing” and “includes” in line 8 of claim 1, are open-ended, and do not exclude other components that render compatibility and a value of a water vapor transmission rate that is within a range of 594 g/m2/day or more, or 700 g/m2/day or more, under a 40°C and 90% relative humidity environment, at a thickness of 0.3 mm or more.  
Furthermore, Iwata already teaches that working Example 3 which contains polyether urethane acrylate, has much better bonding properties (“A”, polyether urethane acrylate, Example 3, Table 2 [0087]) than working Example 4 which contains hydrogenated polybutadiene urethane acrylate (“C”, hydrogenated butadiene urethane acrylate, Example 4, Table 2 [0087]).  Both working examples contain 4-hydroxybutyl acrylate (monofunctional hydroxyl group-containing (meth)acrylate (*6), Examples 3-4, Table 1 [0087]).
Applicant argues that Iwata does not describe or suggest the specific use of components as recited in claim 11 to achieve superior compatibility, and that in contrast, Iwata and Oikawa do not consider to achieve good compatibility with other components at all since Iwata lists polyether-based, polybutadiene-based, polyurethane-based and polyisoprene-based acrylate oligomers are listed as equivalents, and that while Example 3 of Iwata uses a polyether-based urethane acrylate, Examples 4 and 5 of Iwata uses polybutadiene urethane acrylate.
Applicant is respectfully apprised that Iwata has already shown that working Example 3 using a polyether-based urethane acrylate, has much better bonding properties (A, Example 3, Table 2 [0087]) than working Example 4 which contains hydrogenated polybutadiene urethane acrylate (C, Example 4, Table 2 [0087]), and much better suppression of slipping or peeling after adhesion when cured at 7500 mJ/cm2 (A, Example 3, Table 2 [0087]) than working Example 5 which contains hydrogenated polybutadiene urethane acrylate (C, Example 5, Table 2 [0087]).  The fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Iwata does not mention anything about suppressing the discoloration of the polarizing plate in the image display device under a high temperature environment, such as being left in a 100°C environment for 240 hours.
Applicant is respectfully apprised that Iwata has already shown that working Example 3 using a polyether-based urethane acrylate, has much better bonding properties (A, Example 3, Table 2 [0087]) than working Example 4 which contains hydrogenated polybutadiene urethane acrylate (C, Example 4, Table 2 [0087]), and much better suppression of slipping or peeling after adhesion when cured at 7500 mJ/cm2 (A, Example 3, Table 2 [0087]) than working Example 5 which contains hydrogenated polybutadiene urethane acrylate (C, Example 5, Table 2 [0087]).  The fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, the feature upon which Applicant appears to rely (i.e., lack of discoloration of the polarizing plate in the image display device when left in a 100°C environment for 240 hours) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues that Oikawa teaches exposure at 23°C at 95% RH for 7 days which are different preconditions for the polarizing plate discoloration tests than those of the present application.
Applicant is respectfully apprised that Iwata has already shown that working Example 3 using a polyether-based urethane acrylate, has much better bonding properties (A, Example 3, Table 2 [0087]) than working Example 4 which contains hydrogenated polybutadiene urethane acrylate (C, Example 4, Table 2 [0087]), and much better suppression of slipping or peeling after adhesion when cured at 7500 mJ/cm2 (A, Example 3, Table 2 [0087]) than working Example 5 which contains hydrogenated polybutadiene urethane acrylate (C, Example 5, Table 2 [0087]).  The fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, the feature upon which Applicant appears to rely (i.e., lack of discoloration of the polarizing plate in the image display device when left in a 100°C environment for 240 hours) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues that the combination of Iwata and Oikawa would not have led one to have achieved the unexpected results of the discoloration suppression at high temperatures from the photocurable composition having the specific combination of components in amended claim 11.  
Applicant is respectfully apprised that the showing of unexpected results is not commensurate in scope even with the presently amended claim 11.  In fact, claim 11 is silent regarding many components of the exemplary photocurable compositions.  See the specific compositions in Table 1 of Applicant’s specification ([0088]).  Furthermore, the terms “containing”, “contains” and “includes” are all open-ended ones which do not exclude the other components taught by Iwata.  
Applicant’s arguments regarding the secondary reference of Niiyama are directed to the primary combination of Iwata in view of Oikawa, and are addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050176842 teaches a photocurable composition comprising a polyester urethane acrylate oligomer and acryloylmorpholine ((ACMO), Examples 21-24, Table 12 [0250]).
US 20170253780 (polyester urethane acrylate oligomer, polyester/ether urethane acrylate oligomer are also preferred urethane acrylates [0026], 4-HBA, Examples 1-2; ACMO, Example 3, Table 1 [0112]).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782